Exhibit10.2 OMNIBUS AGREEMENT among TETRA TECHNOLOGIES, INC., COMPRESSCO PARTNERS GP INC., and COMPRESSCO PARTNERS, L.P. TABLE OF CONTENTS ARTICLE I DEFINITIONS 1.1 Definitions 1 ARTICLE II SERVICES 2.1 Services and Personnel Provided to the Partnership Group 6 2.2 Subcontract Services Provided between the Partnership Entities and TETRA Entities 8 ARTICLE III EQUIPMENT TRANSFERS 3.1 Equipment Transfers between the Partnership Entities and TETRA Entities 8 ARTICLE IV INDEMNIFICATION 4.1 Environmental Indemnification 9 4.2 Additional Indemnification 10 4.3 Limitations Regarding Indemnification 11 4.4 Indemnification Procedures 11 ARTICLE V MISCELLANEOUS 5.1 Choice of Law; Submission to Jurisdiction 12 5.2 Notice 12 5.3 Entire Agreement 13 5.4 Termination 13 5.5 Effect of Waiver or Consent 13 5.6 Amendment or Modification 13 5.7 Assignment; Third Party Beneficiaries 13 5.8 Counterparts 13 5.9 Severability 14 5.10 Gender, Parts, Articles and Sections 14 5.11 Further Assurances 14 5.12 Withholding or Granting of Consent 14 5.13 Laws and Regulations 14 5.14 Negation of Rights of Limited Partners, Assignees and Third Parties 14 5.15 No Recourse Against Officers or Directors 14 SCHEDULES AND EXHIBITS Schedule1.1  Fixed Margin Amount Percentage Schedule2.1(c)  SG&A Services i OMNIBUS AGREEMENT THIS OMNIBUS AGREEMENT is entered into on, and effective as of, the Closing Date (as defined herein), by and among TETRA Technologies, Inc., a Delaware corporation ( TETRA ), Compressco Partners GP Inc., a Delaware corporation (the  General Partner ), and Compressco Partners, L.P., a Delaware limited partnership (the  Partnership ). The above-named entities are sometimes referred to in this Agreement singularly as a  Party  and collectively as the  Parties . RECITALS: The Parties desire by their execution of this Agreement to evidence their understanding: 1.As more fully set forth in ArticleII, with respect to: (a)the reimbursement obligations of the Partnership Group to: (i)the General Partner for all direct and indirect expenses incurred by the General Partner in providing all personnel and services reasonably necessary to manage the Partnership Entities operations and conduct the Partnership Groups business and (ii)TETRA for all direct and indirect expenses incurred by the TETRA Entities in providing all personnel and services reasonably necessary to conduct the Partnership Groups Mexico-based business and all corporate and general and administrative services reasonably necessary to assist in the operation of the business of the Partnership Group; and (b)subcontract services that may, from time to time, be provided between any Partnership Entity and any TETRA Entity. 2.As more fully set forth in ArticleIII, with respect to the purchase and sale, lease or like-kind exchange of PES Equipment between any Partnership Entity and any TETRA Entity as is needed or desired by the entity obtaining such PES Equipment to meet its production enhancement services obligations. 3.As more fully set forth in ArticleIV, with respect to certain indemnification rights and obligations among the Parties. In consideration of the premises and the covenants, conditions, and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE I DEFINITIONS 1.1 Definitions . (a)Capitalized terms used herein but not defined shall have the meanings given them in the Partnership Agreement. (b)As used in this Agreement, the following terms shall have the respective meanings set forth below:  Affiliate  has the meaning given to such term in the Partnership Agreement.  Agreement  means this Omnibus Agreement, as it may be amended, modified or supplemented from time to time in accordance with the terms hereof.  Books and Records  means collectively books, records, ledgers, files, invoices, documents, work papers, correspondence, lists (including customer lists and supplier lists), all tangible and digital or electronic copies of technology, designs, formulae (chemical and otherwise), copies of software, databases, procedures, schedules, methods, discoveries, processes, techniques, research and development, technical data, tools, materials, specifications, information technology infrastructure, apparatuses, creations, improvements, works of authorship in any media, confidential, proprietary or non-public information, and other similar materials.  Business Day  means any day other than a Saturday, a Sunday or a day on which banking institutions in Oklahoma City, Oklahoma are authorized or are obligated by law, executive order or governmental decree to be closed.  Change of Control  means, with respect to any Person (the  Applicable Person ), any of the following events: (i)any sale, lease, exchange or other transfer (in one transaction or a series of related transactions) of all or substantially all of the Applicable Persons assets to any other Person, unless immediately following such sale, lease, exchange or other transfer such assets are owned, directly or indirectly, by the Applicable Person or such Applicable Person owns or controls such other Person; (ii)the dissolution or liquidation of the Applicable Person; (iii)the consolidation or merger of the Applicable Person with or into another Person, other than any such transaction where (a)the outstanding Voting Securities of the Applicable Person are changed into or exchanged for Voting Securities of the surviving Person or its parent and (b)the holders of the Voting Securities of the Applicable Person immediately prior to such transaction own, directly or indirectly, not less than a majority of the outstanding Voting Securities of the surviving Person or its parent immediately after such transaction; and (iv)a person or group (within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or becoming the beneficial owner (as defined in Rules13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the then outstanding Voting Securities of the Applicable Person, except in a merger or consolidation that would not constitute a Change of Control under clause (iii)above.  Closing Date  means the date of the closing of the initial public offering of Common Units.  Common Unit  has the meaning given such term in the Partnership Agreement.  Compressco  means Compressco, Inc., a Delaware corporation.  Compressor Unit  means a wellhead compressor unit used by the Partnership to provide natural gas wellhead compression-based production enhancement services, including GasJack® compressor units and VJack compressor units.  Conflicts Committee  has the meaning given such term in the Partnership Agreement. 2  Contribution Agreement  means that certain Contribution, Conveyance and Assumption Agreement, dated as of the Closing Date, by and among Compressco, Compressco Field Services, Inc., Compressco Canada, Inc., Compressco de Mexico, S. de R.L. de C.V., the General Partner, the Partnership, OPCO, Compressco Netherlands B.V., Compressco Holdings, LLC, Compressco Netherlands Coöperatief U.A., MLP Sub, TETRA International Incorporated, Production Enhancement Mexico, S. de R.L. de C.V. and TETRA Technologies Inc., together with the additional conveyance documents and instruments contemplated or referenced thereunder, as such may be amended, supplemented or restated from time to time.  Covered Environmental Losses  has the meaning given to such term in Section4.1(a).  Environmental Laws  means all federal, state, and local laws, statutes, rules, regulations, orders and ordinances, legally enforceable requirements and rules of common law relating to protection of the environment including, without limitation, the federal Comprehensive Environmental Response, Compensation, and Liability Act, the Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous Materials Transportation Act and other environmental conservation and protection laws, each as amended through and existing on the Closing Date.  Exchange Act  means the Securities Exchange Act of 1934, as amended.  Fabricated Cost  means the total costs (other than any allocations of general and administrative expenses) incurred in fabricating a particular item of PES Equipment, as determined by the books and records of the Partnership, prepared in accordance with GAAP.  Fixed Margin Amount  means (a)with respect to newly fabricated PES Equipment, the amount resulting from the product of (i)the Fabricated Cost and (ii)the percentage, expressed as a decimal, set forth on Schedule1.1 to this Agreement (the  Fixed Margin Amount Percentage ), which Schedule may be amended from time to time with the approval of the Conflicts Committee, and (b)with respect to previously fabricated PES Equipment, the amount resulting from the product of (i)the Net Book Value and (ii)the Fixed Margin Amount Percentage.  Fabricated Margin Amount Percentage  has the meaning given to such term in the definition of the Fixed Margin Amount.  GAAP  means generally accepted accounting principles in the United States, consistently applied.  General Partner  has the meaning given to such term in the preamble to this Agreement.  General Partner Services  has the meaning given to such term in Section2.1(a). 3  Hazardous Substance  means (a)any substance that is designated, defined or classified as a hazardous waste, hazardous material, pollutant, contaminant or toxic or hazardous substance, or that is otherwise regulated under any Environmental Law, including, without limitation, any hazardous substance as such term is defined under the Comprehensive Environmental Response, Compensation, and Liability Act, as amended, (b)petroleum, petroleum products, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other petroleum hydrocarbons, whether refined or unrefined, and (c)asbestos, whether in a friable or a non-friable condition, and polychlorinated biphenyls.  Indemnified Party  means either the Partnership Group or the TETRA Entities, as the case may be, each in its capacity as a party entitled to indemnification in accordance with ArticleIV.  Indemnifying Party  means either the Partnership Group or the TETRA Entities, as the case may be, each in its capacity as a party from whom indemnification may be required in accordance with ArticleIV.  Intellectual Property  means all of the following intellectual property: (a)patents and patent applications; (b)registered and unregistered copyrights and copyright applications; (c)trademarks, service marks, trade names, and trade dress, together with the goodwill associated therewith, and any applications for the foregoing; (d)domain names; (e) trade secrets and confidential information; and (f)the right to sue and collect for past, present and future infringement and misappropriation of all such intellectual property.  Jointly-Owned Intellectual Property  shall mean the Intellectual Property jointly owned by MLP Sub and OPCO pursuant to the Contribution Agreement, each of MLP Sub and OPCO holding a joint and undivided interest in such Intellectual Property.  Losses  has the meaning given to such term in Section4.2.  Mexico Services  has the meaning given to such term in Section2.1(b).  Mexico-based TETRA Entities  has the meaning given to such term in Section2.1.  MLP Sub  has the meaning given to such term in the definition of the Partnership Group.  Net Book Value  means the net book value of a particular item of PES Equipment, as determined by the books and records of the Partnership, prepared in accordance with GAAP.  OPCO  has the meaning given to such term in the definition of the Partnership Group. 4  Partnership  has the meaning given to such term in the preamble to this Agreement.  Partnership Agreement  means the First Amended and Restated Agreement of Limited Partnership of the Partnership, dated as of the Closing Date, as amended from time to time, to which reference is hereby made for all purposes of this Agreement.  Partnership Assets  means the wellhead compression-based production enhancement services and any related well monitoring and automated sand separation services contracts (including any subcontracts for the provision of such services), manufacturing operations, customer relationships, Compressor Units, well monitoring assets, automated sand separation assets and other related equipment and assets, including leases of real property, directly or indirectly conveyed, contributed or otherwise transferred to the Partnership Group as of the Closing Date pursuant to the Contribution Agreement.  Partnership Entities  means the General Partner and each member of the Partnership Group; and Partnership Entity means any of the Partnership Entities.  Partnership Entity Intellectual Property  has the meaning given to such term in Section2.1(f).  Partnership Group  means the Partnership, Compressco Partners Sub, Inc., a Delaware corporation ( MLP Sub ), Compressco Partners Operating, LLC, a Delaware limited liability company ( OPCO ) and any Subsidiary of the Partnership, MLP Sub or OPCO.  Party  or  Parties  have the meanings given to such terms in the preamble to this Agreement.  Person  has the meaning given to such term in the Partnership Agreement.  PES Equipment  means Compressor Units, well monitoring assets, automated sand separation assets and other equipment and assets, together with any tangible components thereof, all related appliances, parts, accessories, appurtenances, accessions, additions, improvements and replacements thereto, all other equipment or components of any nature from time to time incorporated or installed therein and all substitutions for any of the foregoing.  Services  has the meaning given to such term in Section2.1(c).  SG&A Services  has the meaning given to such term in Section2.1(c).  Subsidiary  has the meaning given to such term in the Partnership Agreement.  TETRA  has the meaning given to such term in the preamble to this Agreement. 5  TETRA Entities  means TETRA and any Person (other than the Partnership Entities) controlled, directly or indirectly, by TETRA; and  TETRA Entity  means any one of the TETRA Entities.  Transfer  has the meaning given to such term in Section3.1.  Voluntary Cleanup Program  means a program of the United States or a state of the United States enacted pursuant to Environmental Laws that provides for a mechanism for the written approval of, or authorization to conduct, voluntary remedial action for the clean-up, removal or remediation of contamination that exceeds actionable levels established pursuant to Environmental Laws.  Voting Securities  of a Person means securities of any class of such Person entitling the holders thereof to vote in the election of, or to appoint, members of the board of directors or other similar governing body of the Person; provided, that if such Person is a limited partnership, Voting Securities of such Person shall be the general partner interest in such Person. ARTICLE II SERVICES 2.1 Services and Personnel Provided to the Partnership Group . On and as of the Closing Date, (i)all of Compresscos U.S. employees will become employees of the General Partner and be dedicated to managing the Partnership Entities operations and conducting the Partnership Groups business on a full-time basis and (ii)the Partnership Groups operations in Mexico will be supported on a part-time basis by the employees and consultants of Mexico-based TETRA Entities (such TETRA Entities, the  Mexico-based TETRA Entities ). The Partnership will reimburse the General Partner and TETRA for all direct and indirect expenses incurred by the General Partner, the Mexico-based TETRA Entities and TETRA on the Partnership Groups behalf on the following terms: (a) The General Partner shall provide the Partnership Group with all personnel and services reasonably necessary to manage the Partnership Entities operations and conduct the
